Citation Nr: 1549943	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-23 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee (claimed as right knee injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran appeared at a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims folder.  During the hearing, the AVLJ agreed to keep the record open for an additional 60 days to allow for the submission of additional evidence.  Additional evidence has been received and the Veteran has waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ). See 38 C.F.R. § 20.1304 (2015).  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he injured his right knee in a motorcycle accident in service.  Although he was afforded a VA examination in May 2010, additional evidence has been received, including a positive nexus opinion from a private physician.  Accordingly, a new examination is necessary to fully and fairly evaluate the Veteran's disability.  All private and recent VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all non-VA health care providers that have treated him for any right knee disorder since February 2010.  IN PARTICULAR, NOTIFY THE VETERAN THAT ALL TREATMENT RECORDS ARE NEEDED FROM DR. ADOLFO DULAY, INCLUDING REASONS AND BASES FOR HIS JUNE 2015 OPINION THAT THE VETERAN'S RIGHT KNEE DISORDER IS THE RESULT OF MILITARY SERVICE.  After obtaining any necessary authorization, obtain and associate these records with the VBMS/Virtual VA e-folder.  

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Obtain all VA treatment records pertaining to the Veteran's right knee disorder since September 2012 and associate with the VBMS/Virtual VA e-folder.  

3.  After all treatment records have been associated with the e-folder, schedule the Veteran for an examination with an appropriate examiner to determine the etiology of any right knee disorder diagnosed since February 2010.  The examiner must note that the complete e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and treatment, and note that, in addition to the examination findings, the Veteran's self-reported history has been considered.  
(a)  Taking all the evidence into account, the examiner should offer an opinion as to the following:

Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" (meaning that there is a less than a 50 percent likelihood), that any right knee disorder diagnosed during the pendency of this appeal had its onset during active duty service or is related to any incident or event of service.  

THE CLINICIAN IS ASKED TO REVIEW AND COMMENT ON ANY TREATMENT RECORDS AND OPINIONS FROM DR. ADOLFO DULAY, INCLUDING THE JUNE 2015 OPINION THAT VETERAN'S RIGHT KNEE DISORDER IS THE RESULT OF SERVICE.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

A complete rationale for all opinions expressed must be included in the examination report.  

(b)  If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether (i) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (ii) the question falls outside of the limits of current medical knowledge or scientific development; (iii) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (iv) there are other risk factors for developing the condition.

4.  The AOJ should then review the examination report to insure that the required development has been accomplished.  The issue on appeal should then be readjudicated.  If the issue on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




